Citation Nr: 0531147	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1945 to June 1965.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The immediate cause of the veteran's death was liver 
failure.    

2.	The evidence indicates that the veteran's cause of death 
is not related to his service-connected disabilities.  

3.	At the time of the veteran's death, service connection was 
in effect for residuals, myocardial infarction with 
hypertensive heart disease and chronic nephritis, bilateral 
inguinal hernia, and chronic bronchitis with emphysema.  

  
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate the claim and inform 
the claimant whether she or VA bears the burden of producing 
or obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the appellant was informed of the evidence 
needed to substantiate her claim by means of a rating 
decision issued in March 2003, a Statement of the Case issued 
in April 2004, a Supplemental Statement of the Case issued in 
July 2005, and a letter from the RO issued in December 2002.  

In the rating decision, the appellant was informed of the 
basis for the denial of her claim and of the type of evidence 
that she needed to submit to prevail.  In the Statement of 
the Case, the RO notified the appellant of all regulations 
pertinent to her claim, informed her of the reasons for the 
denial, and provided her with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the appellant in its December 2002 letter of the respective 
duties of the VA and of the appellant in obtaining that 
evidence.  

The Board acknowledges that this letter contained no specific 
request for the appellant to provide any evidence in her 
possession that pertained to the claim, or something to the 
effect that the appellant give VA everything she had that 
pertained to her claim.  38 C.F.R. § 3.159 (b)(1) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Nevertheless, the RO asked the appellant for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

The Board notes, moreover, that the letter was provided to 
the appellant before the RO denied her claims in March 2003.  
Pelegrini, 18 Vet. App. at 121 (a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  Therefore, the Board finds that the rating 
decision, the Statement of the Case, the Supplemental 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records relevant to 
this appeal.  And, pursuant to the appellant's request in her 
October 2004 hearing, the RO arranged for a medical opinion 
regarding the veteran's cause of death.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claim

The appellant claims service connection for the cause of the 
veteran's death.  For the reasons set forth below, the Board 
disagrees with the claim, and finds the RO's denial of the 
claim the proper course of action.  

Disability and Indemnity Compensation (DIC) benefits may be 
paid to a veteran's surviving spouse in certain instances, 
including when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310 (2002).  A veteran's death 
will be considered as having been due to such a disability 
when the evidence establishes that the disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312 (2005).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially, 
combined to cause death, aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The veteran's death certificate listed the veteran's cause of 
death as liver failure.  The record indicates that the 
veteran's alcoholism caused this disorder.  The appellant 
maintains, however, that the veteran's service-connected 
heart disorder was causally related to the veteran's death.  
As support, she pointed to evidence showing that just prior 
to his death, the veteran experienced breathing difficulty.  
She also stated that the physician who noted "liver 
failure" on the veteran's death certificate was unfamiliar 
with the veteran's case.   

To resolve these issues, the RO requested a medical opinion 
from a VA physician.  The examiner rendered an opinion in 
June 2005.  The examiner stated that the veteran's C-file was 
reviewed.  He stated that cardiac testing indicated that the 
veteran's heart was normal in the month prior to his death.  
And he stated that - though the veteran was treated for 
pneumonia prior to his death - he believed it to be less 
likely than not that that chronic bronchitis with emphysema 
contributed to the veteran's death from liver failure.  The 
examiner stated in closing that liver failure - the cause of 
death listed on the death certificate - was an accurate 
characterization of the cause of the veteran's death.  

The Board finds that this opinion, combined with the 
veteran's death certificate, demonstrates that the veteran's 
service-connected disabilities were neither a principal nor a 
contributory cause of the veteran's death.  38 U.S.C.A. § 
1310, 38 C.F.R. § 3.312.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


